Citation Nr: 0522134	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as chloracne).

2.  Entitlement to an increased (compensable) rating for a 
systolic heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 1993 and June 1995 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  In December 1993, 
the RO denied entitlement to a compensable rating for 
residuals of a heart murmur, and in June 1995, the RO denied 
entitlement to service connection for a skin disorder, on a 
finality basis.

By history, in August 1994, the Board, in part, denied 
entitlement to a compensable rating for systolic murmur.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In January 1995, the veteran sought to reopen his claim for a 
skin condition.  In June 1995, the RO restyled the matter at 
issue as materiality of evidence to reopen a claim for 
service connection for acne (claimed as chloracne).  The 
veteran referred to his claimed disability as chloracne in 
his substantive appeal.  Based on the similarity of the 
claims, the issue on appeal is as styled on the title page.  
See Ashford v. Brown, 10 Vet. App. 120 (1997). 

In February 1997, the Court, with regard to the increased 
rating claim, vacated and remanded the Board's August 1994 
decision.  In relevant part, the Board remanded the matter in 
September 1997.  Thereafter, it was returned for appellate 
review.

In March 1999, the Board remanded the heart murmur and skin 
disorder claims.  In November 2000 and January 2002 the Board 
promulgated decisions.  On each occasion, the veteran 
appealed to the Court.  In May 2001 and in January 2003, the 
Court vacated and remanded the Board's decisions.

In September 2003, the Board again remanded the case for 
additional development.  Because the appeal remains in a 
denied stance, it has been returned for appellate review.

In March 2005, the veteran submitted an informal claim for 
entitlement to an increased rating for the service-connected 
anxiety disorder, currently rated as 10 percent disabling.  
The matter is referred to the RO for the appropriate 
development. 


FINDINGS OF FACT

1.  In an unappealed August 1990 rating decision, the RO 
denied a claim of service connection for acne on a finality 
basis.

2.  Since August 1990, the evidence consists of duplicative 
material that was previously considered by the RO, and newly-
received evidence that is not material.  The newly received 
evidence either does not bear directly or substantially upon 
the specific matter under consideration or it is not so 
significant, by itself or together with the evidence 
previously of record, that it must be considered to fairly 
decide the claim.

3.  The veteran's systolic heart murmur is not productive of 
any cardiac pathology or functional impairment.


CONCLUSIONS OF LAW

1.  The rating decision of August 1990 denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 
7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).

2.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2004).

3.  The schedular criteria for a compensable rating for 
systolic heart murmur are not met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.27, 4.31, 
4.100, 4.104, Diagnostic Code 7000 (1996); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2004).

4.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran maintains that his skin disorder began in 
service, or alternatively, was aggravated by service.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for chloracne or other acneform disease 
consistent with cloracne, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service and the veteran was exposed to an herbicide 
agent during active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(e).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakeable evidence demonstrates that the injury or 
disease existed before enrollment and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

By history, the Board denied service connection for skin 
disease in April 1975 and in July 1990.  In April 1975, the 
Board found that the disorder existed prior to service and 
did not increase in severity during service.  In July 1990 
decision, the Board found that new and material evidence had 
not been submitted to reopen the service connection claim.  
38 U.S.C. §§ 4004(b), 7104(b); 38 C.F.R. § 19.194, now 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In reaching its 
decision, the Board considered the following evidence:

?	Service medical records, showing on extrance 
examination, acne on chest was noted and the 
veteran checked that he had skin disease, that in 
1971 the veteran received treatment and his acne 
vulgaris existed prior to service, and that 
discharge examination was normal regarding the 
skin.  

?	A May 1974 VA examination report, reflecting 
treatment for and a diagnosis of acne papulosa and 
pustulosa, with scar on back and chest.

?	VA outpatient treatment and hospitalization reports 
dated from 1974 to 1989, generally showing 
treatment for acne, dermatitis, and folliculitis.

?	Private medical reports and transcripts of hearings 
sporadically referencing the veteran's skin 
disorder.

In August 1990, the RO confirmed and continued the denial.  
The RO reasoned that new and material evidence had not been 
submitted to show that his skin condition was aggravated by 
service.  The RO apprised the veteran of his procedural and 
appellate rights.  He did not appeal.  The claim became 
final.  38 U.S.C.A.§ 7105(c); 38 C.F.R. § 3.104.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.1105.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. § 
3.156(a), which expressly applies only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.]

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since the August 1990 
confirmed rating decision is of concern for the purpose of 
reopening this claim.  For the purpose of determining whether 
evidence is new and material, its credibility is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Since August 1990, new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a skin disorder, to include clorance.  

Of record are letters from the veteran indicating that 
service connection for a skin disorder is warranted with 
duplicate service medical records and copies of VA treatment 
reports dated from 1971 to 1989.  

This evidence is duplicative of evidence previously 
considered by the RO.  Specifically, the veteran's letters 
contain statements repetitive of those made at the time the 
RO previously considered the claim in August 1990.  Thus, 
they are not new.  Moray v. Brown, 5 Vet. App. 211 (1993).  
When evidence is not new, there is no need to consider 
whether it is material.  Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1997).

Also of record are employee-related reports, to include 
employee health reports dated from 1972 to 1984 and February 
to March 1994 letters from the Office of Personnel and 
Management indicating veteran received disability retirement; 
an excerpt from the Merck Manual; a May 1991 lay statement 
from a fellow soldier indicating that the veteran was sick 
during service; May 1991 and October 1996 hearing 
transcripts; and 1998 medical information from the East 
Alabama Medical Center.  

The aforementioned evidence is new, as it was not of record 
when the RO considered the claim in August 1990, but it is 
not material.  The evidence does not bear directly and 
substantially upon the specific matter under consideration.  
The evidence either does not reference the veteran's skin 
disorder nor does it show that the skin disorder was incurred 
in or aggravated by service.   

Additionally, since August 1990, the record contains VA 
outpatient treatment, hospitalization, and examination 
reports (with photographs) dated from 1990 to 2004.  The 
reports generally show treatment for and diagnosis of 
chlorance on the face and back with cystic lesion on the 
right chest, dermatitis on the ears, puruigo modularis of the 
back and shoulders and acne on the face, back and ear.  See 
VA Discharge Summary Report dated from September 1994 to 
October 1994, and VA treatment reports dated in May 1995 and 
January 1996.  It is noted that on VA examination in November 
1996, the examiner indicated that the veteran had had 
clorance since Vietnam War era service.  

Although the medical evidence is new, it is not material.  
The newly-received medical evidence merely shows treatment 
for a skin disorder.  It does not tend to show that the 
veteran's pre-existing skin disorder was aggravated by 
service.  As noted, the November 1996 VA examination report 
is acknowledged, but the report is not material.  Medical 
evidence which merely relies on the claimant's account is not 
material to reopen a claim for service connection, especially 
when the objective evidence does not support the claimant's 
account.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see 
Samuels v. West, 11 Vet. App. 433 (1998) (Evidence that is 
inherently incredible is not new and material).  Here, the 
veteran's service medical records are negative, and his 
service records show that he had Vietnam era service, but did 
not serve in the Republic of Vietnam.  See DD Form 214 and 
Letter from veteran dated November 26, 1999.  As such, there 
is no competent evidence demonstrating in-service herbicide 
exposure and the provisions of 38 C.F.R. § 3.307 and 3.309 
are not for application.  

Given the foregoing, new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for a skin disorder.  The claim is denied.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105. 



Increased Rating

Law and Regulations

The veteran seeks entitlement to a compensable evaluation for 
his service-connected heart murmur.  He maintains that he 
experiences shortness of breath and increased heart 
palpitations because of his service-connected disability.  
His claim has been pending since 1993.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Ratings Schedule does not provide a listing for rating a 
systolic heart murmur.  Before January 12, 1998, regulation 
provided that systolic murmurs alone, tachycardia, 
bradycardia and the various arrhythmias are not acceptable 
diagnoses for rating purposes.  See 38 C.F.R. § 4.100 (1996).  
Thus, it was rated by analogy to Diagnostic Code 7000, which 
provided a 10 percent rating for inactive rheumatic heart 
disease with identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  As such, rating by analogy to the 
aforementioned code is both possible and appropriate under 
38 C.F.R. §§ 4.20, 4.27.

Since January 12, 1998, Diagnostic Code 7000 provides a 10 
percent rating where a workload of greater than seven METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2004).

When a provision of the Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, VA must first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change. VAOPGCPREC 3-00.  In this case, 
the new version of Diagnostic Code 7000 is applicable only 
from January 12, 1998.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background and Analysis

The prepondence of the evidence weighs against the veteran's 
claim of entitlement to a compensable rating for a heart 
murmur.  By history and currently, the objective medical 
evidence does not show that symptoms attributable to the 
heart murmur meet the criteria for the assignment of a 
compensable rating.  The veteran's disability prior to 1998 
did not result in any valvular lesion, enlarged heart, or any 
other cardiac pathology.  Since 1998, it has not been 
productive of a workload of greater than seven METs but not 
greater than 10 METs.  Nor, does not result in dyspnea, 
fatigue, angina, dizziness, or syncope, or; require 
continuous medication.

The probative and persuasive medical reports reflect that the 
veteran has no obvious cardiac pathology or impairment due 
solely to his service-connected heart murmur.  A 1994 VA 
outpatient treatment report notes no cardiac pathology at the 
time.  Additionally, VA examination and addendum reports 
dated in August 1998, June 1999, January 2000, and June 2004 
reflect that the veteran has a systolic murmur without 
objective findings or related disability.  

In August 1998, the veteran's disability was characterized as 
innocent without pathological significance.  In a January 
2000 addendum, the veteran's METs were 8.40 and clinical 
findings were categorically normal.  In an April 2000 
addendum, no evidence of valvular disease; chronic congestive 
heart failure, acute congestive heart failure was noted.  The 
veteran had a workload of greater than 7 METS but not greater 
than 10 METS, resulting in fatigue.  In June 2004, the 
examiner found no evidence of ischemic heart disease.  The 
examiner noted that the veteran's heart murmur was not 
dynamic and represented a flow murmur as opposed to any 
pathologic murmur.  The examiner also noted that the veteran 
had a normal MET level, attributed his dyspnea to his 
anxiety.  Accordingly, the criteria for a compensable rating 
under both the old and new criteria are not met.

At this time, the Board acknowledges that on several 
occasions prior to 1994 medical reports indicated that the 
veteran had a history of mitral valve prolapse.  See VA 
examination report in October 1992 and VA treatment report 
dated in March 1994.  The probative and the persuasive 
evidence, however, establishes that the veteran does not have 
mitral valve prolapse or any residuals thereof.  See VA 
examination and addendum reports dated in August 1998, 
January 2000, April 2000, and June 2004; The Merck Manual of 
Diagnosis and Therapy 525-26 (15th ed. 1987).  As previously 
noted, the medical evidence shows that the veteran's service-
connected heart murmur does not cause any functional 
impairment.  As such, no consideration in this regard is 
warranted.  

The veteran's complaints of chest pain and dyspnea with 
anxiety are acknowledged.  The veteran's statements and his 
supporting statement submitted by co-workers, which indicate 
that his heart and nervous disabilities interfered with work 
are also acknowledged.  See OPM reports dated in February and 
March 1994, and October 1996 supporting statement.  

When the veteran initiated the instant claim for increased 
rating for his heart murmur, the VA rating schedule also 
provided criteria to establish a disability rating for 
psychological factors affecting cardiovascular condition.  38 
C.F.R. § 4.132, Diagnostic Code 9501 (1996).  VA repealed 
that regulation effective November 6, 1996.  61 Fed. Reg. 
52700 (1996).  

Nonetheless, the medical evidence establishes that the 
veteran's dyspnea, palpitations and chest pain are 
manifestations of anxiety.  See April 2000 VA Addendum and 
June 2004 VA examination report.  Service connection for 
anxiety, rated as 10 percent disabling, is in effect.  See 
May 2000 VA Rating Decision.  As such, the veteran is 
adequately compensated for those symptoms in the 10 rating 
assigned for the anxiety disability.  As such, no additional 
consideration in this regard is warranted.  38 C.F.R. § 4.14 
(Separate rating for these manifestations would be rating the 
same manifestations twice, or pyramiding, which is precluded 
by regulation).  

The provisions of 38 C.F.R. § 3.321(b)(1) (2004) were 
considered.  As discussed above, the medical evidence clearly 
demonstrates that the veteran's service-connected heart 
murmur does not cause frequent periods of hospitalization or 
marked interference with employment.  The veteran's heart 
murmur does not cause any functional impairment.  
Consequently, the currently assigned noncompensable rating is 
appropriate.  The disability is adequately rated under 
regular schedular provisions.  Because the disability does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards, no consideration in this regard is 
warranted.

In this case, the preponderance of the evidence is against 
awarding a compensable rating for systolic heart murmur.  The 
veteran has no cardiac pathology due solely to this 
disability.  The appeal is denied.  38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.20, 4.27, 4.31, 4.104, Diagnostic Code 7000 (before 
and after January 12, 1998).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decisions dated from 1993 
to 2000, Statement of the Case and Supplemental Statement of 
the Case dated from 1996 to 2005, and VA letter dated in May 
2004, VA apprised the veteran and his representative of the 
law applicable in adjudicating the appeal, the reasons and 
bases for the VA decision, and the information and evidence 
needed to substantiate the claim.  In the May 2004 letter, VA 
told the veteran what was needed to substantiate his claims, 
what he should provide and what it would assist him with 
obtaining.  Given numberous Board decisions and remands, 
Court Orders and remands, and other administrative notices 
issued from 1997 to 2005, VA has asked the veteran to submit 
all pertinent evidence in his possession.  VA has fulfilled 
its duty to inform the veteran of the information and 
evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes the service medical records, VA medical 
reports dated from 1974 to 2004, reports from the Office of 
Personnel and Management, a response report from the Social 
Security Administration (SSA) establishing that the veteran 
does not receive SSA disability benefits, and information 
related to private medical treatment.  The veteran was 
furnished medical release of information forms and told to 
inform VA of any additional dates and places of treatment, as 
well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for a skin 
disorder (claimed as chloracne), the appeal is denied.

Entitlement to a compensable rating for a systolic heart 
murmur is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


